UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001–33006 MERGE HEALTHCARE INCORPORATED (Exact name of Registrant as specified in its charter) Delaware 39–1600938 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 200 East Randolph Street, 24th Floor Chicago, Illinois60601-6436 (Address of principal executive offices, including zip code) (Registrant’s telephone number, including area code)(312) 565-6868 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b–2 of the Exchange Act. Large accelerated filer o Non-accelerated filer ¨ Accelerated filer x Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b–2 of the Act). YesoNox The number of shares outstanding of the Registrant’s common stock, par value $0.01 per share, as of May 2, 2011:84,272,059 INDEX Page PARTI – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PARTII – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6. Exhibits 25 Exhibit 31.1 Section 302 Certification of Principal Executive Officer 27 Exhibit 31.2 Section 302 Certification of Principal Financial Officer 27 Exhibit 32 Section 906 Certification of Principal Executive and Financial Officers 27 INDEX PARTI – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except for share data) ASSETS March 31, December 31, Current assets: Cash and cash equivalents, including restricted cash of $847 and $1,647 at March 31, 2011and December 31, 2010, respectively $ $ Accounts receivable, net of allowance for doubtful accounts and sales returns of $1,750 and $1,322 at March 31, 2011 and December 31, 2010, respectively Inventory Prepaid expenses Deferred income taxes Other current assets Total current assets Property and equipment: Computer equipment Office equipment Leasehold improvements Less accumulated depreciation Net property and equipment Purchased and developed software, net of accumulated amortization of $11,250 and $9,811 at March 31, 2011 and December 31, 2010, respectively Other intangible assets, net of accumulated amortization of $11,023 and $8,419 at March 31, 2011 and December 31, 2010, respectively Goodwill Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Interest payable Accrued wages Restructuring accrual Other accrued liabilities Deferred revenue Total current liabilities Notes payable, net of unamortized discount Deferred revenue Income taxes payable Other Total liabilities Shareholders' equity: Series A Non-voting Preferred Stock, $0.01 par value: 50,000 shares authorized; 41,750 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively.Aggregate liquidation preference:$54,275 at March 31, 2011 and December 31, 2010, respectively. Common stock, $0.01 par value: 150,000,000 shares authorized: 84,259,176 shares and 83,258,123shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Common stock subscribed, 12,883 shares and 991,053 shares at March 31, 2011 and December 31, 2010, respectively 60 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 INDEX MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except for share and per share data) Three Months Ended March 31, Net sales: Software and other $ $ Professional services Maintenance and EDI Total net sales Cost of sales: Software and other Professional services Maintenance and EDI Depreciation and amortization Total cost of sales Gross margin Operating costs and expenses: Sales and marketing Product research and development General and administrative Acquisition-related expenses Restructuring and other expenses ) - Depreciation and amortization Total operating costs and expenses Operating income (loss) ) Other income (expense): Interest expense ) (5
